Citation Nr: 1031458	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  03-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a skin rash, to include as 
due to an undiagnosed illness.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran was a member of the Army National Guard.  He served 
on active duty from June 1974 to June 1977, and from November 
1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim sought.
 
The Veteran's claim was remanded in March 2005 and in September 
2008 for further development.  In March 2010, the case was 
referred to the Veterans Health Administration to secure an 
expert opinion which addressed the etiology of the appellant's 
skin disorder.  That opinion has been received and the case is 
now ready for appellate review.  
  
  
FINDINGS OF FACT
 
1.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War between January and June 
1991.
 
2.  The Veteran suffers from a known skin disorder, nummular 
eczema, and not an undiagnosed illness.
 
3.  A skin rash is not etiologically related to active duty 
service, to include service in the Persian Gulf.
 
 
CONCLUSION OF LAW
 
A skin disorder was not incurred in, or aggravated by, active 
duty service.   38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).
 
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
March 2005 and October 2008 of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO also provided notice 
how disability ratings and effective dates are determined.  The 
claims were readjudicated in June 2009.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
In March 2010, the Board referred the claim to the Veterans 
Health Administration in order to secure an opinion from a skin 
specialist.  While that reviewer failed to provide a copy of his 
curriculum vitae as requested, the opinion substantially complies 
with the Board's request, and it is sufficient to allow 
adjudication of this claim.  
 
In the September 2008 remand the Board stated that the RO should 
contact the National Personnel Records Center and request the 
Veteran's National Guard service records.  In May 2009, the 
National Personnel Records Center noted that the Veteran's 
service treatment records had been mailed in April 2002.  Thus, 
the claims file currently includes all of the Veteran's available 
service treatment records.
 
In sum, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim and 
did in fact participate. See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.
 
Service Connection-Laws and Regulations
 
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  A continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Id. at 
495-96.  Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101(24) (West 2002).  That is to say, when a 
claim is based on a period of ACDUTRA, there must be evidence 
that the individual concerned became disabled during the period 
of ACDUTRA as a result of a disease or injury incurred or 
aggravated in the line of duty. In the absence of such evidence, 
the period of ACDUTRA would not qualify as "active military, 
naval, or air service" and the claimant would not achieve Veteran 
status for purposes of that claim. See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez v. West, 11 Vet. App.415, 419 (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
 
In this case, the Veteran contends that his skin rash is a result 
of his exposure to chemicals while serving in the Persian Gulf 
War.  The Persian Gulf War Veterans' Benefits Act authorizes VA 
to compensate any Persian Gulf War Veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest either 
during active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
within a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf War. 
 This statute expands the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).
 
The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; a 
medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome).  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
The Veteran's service treatment records from his first period of 
service between June 1974 and June 1977 are silent as to any skin 
disorder.  A June 1991 Desert Shield and Storm Out Processing 
Check List noted that the Veteran specifically denied a history 
of skin infections or unusual rashes while deployed in Saudi 
Arabia.  

The first incident of any note regarding a skin disorder is found 
in a September 1994 report of medical examination which noted a 
faint, scattered flat rash in the Veteran's groin and inner 
thighs.  In a February 1995 annual medical certificate, the 
Veteran stated that he had an unexplained rash.  In his July 1995 
report of medical history, the Veteran stated that he had a rash 
which appeared in hot weather.  The Veteran further stated that 
the rash began during his service in Saudi Arabia.  A November 
2000 report of medical history noted that the Veteran reported 
skin lesions which he felt did not exist prior to Desert Storm.  
 
In his January 2002 claim for service connection, the Veteran 
stated that he had a rash which began after he returned from 
Saudi Arabia.  In January 2002, the Veteran was given a Persian 
Gulf examination at which time he stated that he had experienced 
an intermittent rash since June 1992.  Statements from the 
Veteran's wife, friend, co-worker and buddy each noted that their 
respective observations of the appellant's s rash after he served 
in Saudi Arabia.  See May 2002 Statements.  In a statement in 
support of his claim dated in July 2002, the Veteran stated that 
while in Saudi Arabia his unit came in contact with various 
chemicals.  He stated that approximately one year after this 
exposure his rashes began.  
 
A July 2002 treatment record from the Wilson Dermatology Clinic 
noted that the Veteran complained of an intermittent rash with 
began eleven years prior.  It was noted that the Veteran most 
probably had urticaria.  
 
An examination was provided by QTC medical services conducted in 
October 2002.  Following the examination the examiner found that 
the Veteran's skin lesions were not associated with either a 
systemic disease or the nervous system.  A diagnosis of chronic 
urticaria was provided.  
 
At a September 2005 VA dermatology examination the Veteran 
presented with complaints of a seasonal rash which he stated 
began a year after his return from Saudi Arabia.  A diagnosis of 
nummular eczema was provided.  The Veteran was again afforded a 
VA examination in May 2009.  The examiner stated that he could 
not determine whether the Veteran's eczema was related to active 
duty military service as the appellant reported that his skin 
problems did not begin until a year after his return from active 
duty in the Persian Gulf.  
 
In accordance with the Board's March 2010 referral to the 
Veterans Health Administration, in April 2010, a dermatologist 
addressed what, if any, relationship existed between any current 
skin disorder and the appellant's service.  The dermatologist 
found that the most credible diagnosis was nummular eczema.  He 
further stated that nummular eczema was a common skin disorder 
which can occur at any time, and that the disorder was not 
necessarily related to the Veteran's military service.  The 
dermatologist opined that although the Veteran could have had 
eczema which began in Saudi Arabia, there was no evidence of such 
in his active duty records.  Therefore, the examiner opined that 
it was not at least as likely as not that the Veteran's rash was 
related to service.  
 
The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  The Veteran asserts that his skin disorder 
is related to his active duty service in Saudi Arabia.  As stated 
above, in some cases, those who served in the Southwest Asia 
theater of operations can be service connected for illnesses 
related to a chronic disability described as a medically 
unexplained chronic multisymptom illness, a symptom of which is 
sometimes unexplained rashes or other dermatological signs and 
symptoms.  In this case, however, while the Veteran's symptoms 
have been diagnosed as nummular eczema and urticaria.   
Accordingly, he may not be granted service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Moreover, the 
dermatologist in April 2010 found that it was less likely than 
not that the Veteran's eczema was due to his service in the 
Persian Gulf.  
 
The Veteran's denial of service connection under this statute and 
regulation does not preclude consideration of entitlement to 
service connection for a skin disorder on a direct basis.  Where 
it can be demonstrated that a present chronic disease was 
incurred during active duty, a Veteran may be service connected 
for the disease.  

In the present case, however, the preponderance of the most 
credible evidence is against finding in-service incurrence of a 
skin rash.  In this regard, a June 1991 treatment record notes 
that upon leaving Saudi Arabia, the Veteran specifically denied 
experiencing skin infections or unusual rashes.  More than a year 
later he stated that his rash began in Saudi Arabia and 
thereafter he stated that his rashes began a year after his 
deployment.  See July 1995 Report of Medical History; November 
2000 Report of Medical History; January 2002 Claim.  These 
inconsistent statements raise doubts concerning the appellant's 
credibility.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (In determining 
the weight to be assigned to evidence, credibility can be 
affected by inconsistent statements.) 

The evidence prepared contemporaneous with service shows both 
that the Veteran did not experience a rash during service as the 
record closest in time to his deployment shows that he did not 
have a skin disorder.  Moreover, as noted, the appellant 
personally stated that he did not have skin symptoms.  Given the 
fact that the service medical records were prepared during the 
appellant's active duty, given the appellant's earlier assertion 
that the skin rash began after service, and given the 
preponderance of the medical evidence not linking a current skin 
disorder to service, the Board finds the appellant's postservice 
statement that the disorder began in Saudi Arabia to have no 
credibility.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(a pecuniary interest may be found to affect the credibility of 
testimony.)

The Board considered the statements of the Veteran and the lay 
assertions of his wife, co-worker friend and buddy regarding the 
cause and symptoms of the skin rash.  In this case, however, the 
question at issue is not whether the Veteran presently has a skin 
rash but rather the question pertains to the etiology of any 
current skin rash.  As a lay person, the Veteran is competent to 
report on that which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in some limited 
circumstances, a lay person can speak as to etiology in which the 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Here, however, the question of the etiology of his skin disorder 
goes beyond a simple and immediately observable cause-and-effect 
relationship.  As such, the appellant is not competent to offer 
an opinion addressing the etiology of his disorder.  
Contrastingly, a dermatologist in April 2010 concluded that it 
was less likely than not that the Veteran's rash was due to his 
active duty service.  The April 2010 opinion is the sole medical 
opinion addressing the etiology of the Veteran's rash.  Given the 
dermatologist's expertise and his review of the records, the 
opinion weighs heavily against a finding in the Veteran's favor.  
 
For the reasons stated above, the Board finds that the evidence 
of record preponderates against finding that a skin disorder is 
related to service.  The claim must therefore be denied.
 
 


ORDER
 
Entitlement to service connection for a skin rash, to include as 
due to an undiagnosed illness, is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


